


Exhibit 10.43

 

January 13, 2004

 

Mr. George Blumenthal
DTV Norwich, LLC
450 Park Avenue, Suite 2702
New York, NY 10022

 

 

Dear George:

 

This letter agreement (the “Agreement”) confirms the mutual understanding and
agreements with respect to a series of transactions between DTV Norwich, LLC,
450 Park Avenue, Suite 2702, New York, New York 10022, a Delaware limited
liability company (“Applicant”), wholly-owned by George S. Blumenthal and
Company, LLC (“Blumenthal”), a registered bidder in FCC auction Number 53
(“MVDDS Auction”), and Rainbow MVDDS Company, LLC, a Delaware limited liability
company not registered in the MVDDS Auction (“Investor”).  In consideration of
the mutual promises and covenants contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, we agree as follows:

 

1.                                       Investment in Applicant.

 

(a)                                  Purchase of Membership Interests.  Subject
to the terms and conditions set forth in this Agreement, and in reliance on the
representations and warranties set forth in this Agreement, Applicant agrees to
issue to Investor a forty-nine percent (49%) membership interest in the
Applicant, in exchange for a payment to Blumenthal of $100,000, plus
reimbursement to Blumenthal of forty-nine percent (49%) of Applicant’s expenses,
such expenses not to exceed fifty thousand dollars ($50,000), incurred to date
in connection with Applicant’s preparation and submission of an application to
participate in the MVDDS Auction.

 

(b)                                 Loans to Applicant.

 

i.                                          Within one (1) business day of the
execution of this Agreement by all of the parties thereto, Investor or an
affiliate of Investor to be designated by Investor (“Lender”) agrees to lend
Applicant seven million, two hundred fifty thousand dollars ($7,250,000.00)(the
“Ínitial Bid Loan”), the proceeds of which loan shall be distributed to
Blumenthal to reimburse it for Applicant’s submission of the upfront payment in
connection with the MVDDS Auction.  The Initial Bid Loan is evidenced by a
promissory note in the form attached hereto as Exhibit A, bearing interest at an

 

--------------------------------------------------------------------------------


 

annual rate of LIBOR plus three percent (“Base Rate”), guaranteed by the members
to the extent of their respective membership interests with recourse limited
solely to such interests, and secured by a pledge of such membership interests
in the Applicant.  In the event Applicant is not the winning bidder in the MVDDS
Auction, Applicant shall repay the Initial Bid Loan promptly to Lender upon
receiving a return of the upfront payment to the FCC in connection with the
MVDDS Auction.

 

ii.                                       In addition to the amounts loaned
under Section 1(b)(i) above, Lender agrees to lend Applicant funds sufficient to
pay for the licenses for which Applicant is the high bidder in the MVDDS Auction
(the “Additional Bid Loan”) to secure Applicant’s winning bids in the MVDDS
Auction.  The Additional Bid Loan will be evidenced by a promissory note in the
form attached hereto as Exhibit B, bearing interest at the Base Rate, guaranteed
by the members to the extent of their respective membership interest with
recourse limited solely to such interests, and secured by a pledge of such
membership interests evidenced by an agreement substantially in the form of the
Pledge of Limited Liability Company Interests executed by the parties on
January 13, 2004.

 

(c)                                  Applicant’s Representations and Warranties;
Covenants.  Blumenthal and Applicant represent, warrant, and covenant that:

 

i.                                          Formation, Standing and
Qualification.   Applicant (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and (ii) has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as presently conducted by it.  Applicant is qualified to
transact business as a limited liability company) in, and is in good standing
under the limited liability laws of, those jurisdictions in which it currently
operates under its name.  Applicant has no subsidiaries and Blumenthalis the
sole owner of Applicant.

 

iii.                                    Power and Authority.  Applicant has the
requisite power and authority to execute and deliver this Agreement and the
other agreements contemplated hereby to which it is a party (collectively, the
“Related Agreements”), to perform its obligations hereunder and thereunder and
to engage in the transactions contemplated hereby and thereby.  Applicant has
taken or will take all requisite action to make all the provisions of this
Agreement and the Related Agreements the valid and enforceable obligations they
purport to be.  This Agreement is, and upon the execution and delivery thereof,
each of the Related Agreements will be, legal, valid and binding obligations of
Applicant, enforceable in accordance with their terms, subject to laws of
general application from time to time in effect affecting creditors’ rights and
the exercise of judicial discretion in accordance with general equitable
principles.

 

iv.                                   Certificate of Formation and Operating
Agreement.  Applicant has furnished or made available to Investor true, correct
and complete copies of its Certificate of Formation and Operating Agreement (if
any).

 

2

--------------------------------------------------------------------------------


 

v.                                      Litigation.  Neither Blumenthal nor
Applicant has received any notice of and to the best knowledge of Blumenthal and
Applicant, there is no action, suit, claim, hearing, litigation, proceeding,
investigation, arbitration or governmental inquiry, at law or in equity, or
before or by any Federal, state, municipal or other governmental department,
commission, board, bureau, agency, court or instrumentality, domestic or
foreign, or arbitrator or arbitration panel (collectively, a “Proceeding”)
pending or, to the best knowledge of Applicant, threatened against either
Blumenthal or Applicant or affecting any of their properties or assets.

 

vi.                                   Compliance with Laws.  Blumenthal and
Applicant have complied in all material respects with, and is not in material
violation of or material default (with due notice or lapse of time or both) with
respect to, all laws, governmental rules, governmental regulations, including,
without limitation, laws, rules and regulations regarding protection of the
environment, governmental consents or orders, judgments, decrees, writs,
injunctions and awards of any arbitration, court or governmental authority which
are material to it and its business, operations, properties, assets, products
and services.

 

vii.                                No Conflicts.   Neither Blumenthal nor
Applicant is in material violation or default (with due notice or lapse of time
or both) of the Operating Agreement or Certificate of Formation, or of any
material agreement or instrument to which it is a party or by which it nor any
of its assets is bound.  None of the authorization, execution, delivery and
performance of this Agreement or the Related Agreements, the issuance of
membership interests to Investor, the consummation of the MVDDS Auction and the
transactions herein and therein contemplated, or the fulfillment of or
compliance with the terms hereof and thereof, will conflict with or result in a
breach or default (with due notice or lapse of time or both) of any of (i) the
terms of the Operating Agreement or (ii) of any statute, law, rule or
regulation, or of any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority, or (iii) of any material agreement
or instrument, which is applicable to Blumenthal or Applicant or by which
Blumenthal or Applicant or any of their assets are bound, or constitute a
default (with due notice or lapse of time or both) thereunder.

 

viii.                             Governmental Approvals.  No registration or
filing with, or consent or approval of or other action by, any Federal, state or
other governmental agency or instrumentality, domestic or foreign, under laws
and regulations thereof as now in effect is or will be necessary for the valid
execution, delivery and performance by Blumenthal or Applicant of this Agreement
or any of the Related Agreements, or the issuance of the membership interest in
Applicant, other than filings pursuant to state securities laws (all of which
filings will be made within the period of time required by such state securities
laws) in connection with the issuance of the membership interests, filings
necessary to amend the FCC short form application as described below and the
approval of the FCC to effectuate the provisions of the Call Option or Put
Option.

 

3

--------------------------------------------------------------------------------


 

ix.                                     Use of Proceeds. Applicant is not
required pursuant to any contract or other arrangement to apply the proceeds
received from Investor or Lender pursuant to the transactions contemplated
hereby other than as specified herein.

 

x.                                        Disclosure.  Neither this Agreement
nor any or written statement furnished or made to Investor by Blumenthal or
Applicant pursuant to this Agreement (taken as a whole) contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein not misleading in
light of the circumstances under which they were made.

 

(d)                                 Investor’s Representations and Warranties;
Covenants.  Investor hereby represents, warrants, and covenants to Applicant
that:

 

i.                                          Formation, Standing and
Qualification.   Investor (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and (ii) has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as presently conducted by it.  Investor is qualified to
transact business as a limited liability company in, and is in good standing
under the limited liability company laws of, those jurisdictions in which it
currently operates under its name.  Investor has no subsidiaries.

 

iii.                                    Power and Authority.  Investor has the
requisite power and authority to execute and deliver this Agreement and the
Related Agreements to perform its obligations hereunder and thereunder and to
engage in the transactions contemplated hereby and thereby.  Investor has taken
or will take all requisite action to make all the provisions of this Agreement
and the Related Agreements the valid and enforceable obligations they purport to
be.  This Agreement is, and upon the execution and delivery thereof, each of the
Related Agreements will be, legal, valid and binding obligations of Investor,
enforceable in accordance with their terms, subject to laws of general
application from time to time in effect affecting creditors’ rights and the
exercise of judicial discretion in accordance with general equitable principles.

 

iv.                                   Certificate of Formation and Operating
Agreement.  Investor has furnished or made available to Investor true, correct
and complete copies of its Certificate of Formation and Operating Agreement (if
any).

 

v.                                      Litigation.  The Investor has received
no notice of, and to the best knowledge of Investor, there is no Proceeding
pending or, to the best knowledge of Investor, threatened against Investor or
affecting any of its properties or assets.

 

vi.                                   Compliance with Laws.   Investor have
complied in all material respects with, and is not in material violation of or
material default (with due notice or lapse of time or both) with respect to, all
laws, governmental rules, governmental regulations, including, without
limitation, laws, rules and regulations regarding protection of the environment,
governmental consents or orders, judgments, decrees, writs, injunctions and
awards of

 

4

--------------------------------------------------------------------------------


 

any arbitration, court or governmental authority which are material to it and
its business, operations, properties, assets, products and services.

 

vii.                                No Conflicts.   The Investor is not in
material violation or default (with due notice or lapse of time or both) of the
Operating Agreement or Certificate of Formation, or of any material agreement or
instrument to which it is a party or by which it nor any of its assets is
bound.  None of the authorization, execution, delivery and performance of this
Agreement or the Related Agreements, and the transactions herein and therein
contemplated, or the fulfillment of or compliance with the terms hereof and
thereof, will conflict with or result in a breach or default (with due notice or
lapse of time or both) of any of (i) the terms of the Operating Agreement or
(ii) of any statute, law, rule or regulation, or of any judgment, decree, writ,
injunction, order or award of any arbitrator, court or governmental authority,
or (iii) of any material agreement or instrument, which is applicable to
Investor or by which the Investor or any of its assets is bound, or constitute a
default (with due notice or lapse of time or both) thereunder.

 

viii.                             Governmental Approvals.  No registration or
filing with, or consent or approval of or other action by, any Federal, state or
other governmental agency or instrumentality, domestic or foreign, under laws
and regulations thereof as now in effect is or will be necessary for the valid
execution, delivery and performance by Investor of this Agreement or any of the
Related Agreements, other than filings pursuant to state securities laws (all of
which filings will be made within the period of time required by such state
securities laws) in connection with the issuance of the membership interests,
filings necessary to amend the FCC short form application as described below and
the approval of the FCC to effectuate the provisions of the Call Option or Put
Option.

 

ix.                                     Disclosure.  Neither this Agreement nor
any or written statement furnished or made to Applicant by Investor pursuant to
this Agreement (taken as a whole) contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading in light of the circumstances under
which they were made.

 

(e)                                  Transfer of Ownership Interests.

 

i.                                          Blumenthal shall not transfer
interest in Applicant without Investor’s consent, which Investor may withhold
for any reason.  Investor may transfer its membership interest or its other
rights to an affiliate of Investor at Investor’s sole discretion.

 

ii.                                       Investor also shall have “tag along”
rights that permit Investor to participate in any permitted transfer by
Blumenthal of Blumenthal’s membership interest or a permitted transfer of any
other membership interest on the same terms and conditions and on a pro rata
basis.

 

iii.                                    If at any time Applicant proposes to
issue any equity securities or securities convertible into equity, Investor will
have the right to subscribe for its pro rata share,

 

5

--------------------------------------------------------------------------------


 

on a fully-diluted basis, of the offered securities in order to maintain its
then current equity and voting position in Applicant.

 

iv.                                   Effective upon the making of Investor’s
initial capital contribution, Applicant’s governing document shall be amended to
provide that (i) a Member’s Committee composed of two representatives appointed
by Blumenthal and one representative appointed by Investor, shall be
constituted, which Member’s Committee shall have full authority and
responsibility for the Applicant’s business except as otherwise provided herein,
(ii) except as provided for herein, Member’s Committee action shall be by
majority vote, except that unanimous vote shall be required for certain
decisions including incurrance of debt, issuance of membership interests,
changes to Applicant’s constituent documents, changes in the structure or
ownership of Applicant and capital calls (except that capital calls required to
fund the payment of amounts due under the Initial Bid Loan or the Additional Bid
Loan shall be approved if approved by any representative on the Member’s
Committee). Any such capital call should be made within ten (10) days of
receiving a capital call notice and the non-contributing member’s interest will
automatically be reduced (but not below ten percent (10%)) within ten (10) days
of the deadline set forth in a capital call notice.  Immediately following the
first to occur of (i) consummation of the Call Option or the Put Option (each as
defined below), (ii) any reduction of Blumenthal’s percentage membership
interest in Applicant resulting from any failure to contribute his pro rata
portion of any capital call, Blumenthal shall cause its representatives on the
Member’s Committee to resign and Investor shall appoint two additional
representatives to replace such representatives.

 

v.                                      Immediately upon the FCC’s grant to the
Applicant of the licenses it has won in the MVDDS Auction (“the Licenses”),
Investor shall have the right to purchase from Blumenthal (the “Call Option”)
41% (adjusted by permitted dilution) of the outstanding membership interests in
Applicant for $900,000 or 5% of Applicant’s gross high bid for all markets,
whichever is higher (the “Option Exercise Price”).  Upon consummation of the
Call Option, Blumenthal will be released from any and all personal guarantees on
the loans incurred under Section 1(b)(i) and (ii).

 

vi.                                   Blumenthal shall have the option to put
its membership interest in Applicant to Investor (the “Put Option”), which
Blumenthal may exercise if Investor has not, on or before the date that is sixty
(60) days after the grant of the Licenses to Applicant becomes final and
nonappealable, exercised the Call Option for any reason.  At Investor’s sole
discretion, Investor may change the first date on which Blumenthal may exercise
the Put Option to the date that is sixty (60) days after the FCC’s grant of the
Licenses.  Upon Blumenthal’s exercise of the Put Option, Investor will be
required to purchase 41% (adjusted by permitted dilution) of the outstanding
membership interests in Applicant for the Option Exercise Price.  If Blumenthal
exercises the Put Option, Blumenthal will be released from any and all personal
guarantees on the loans incurred under Section 1(b)(i) and (ii). If Blumenthal
does not

 

6

--------------------------------------------------------------------------------


 

exercise the Put Option by end of six years from the date of the closing of the
MVDDS Auction, then Blumenthal and Investor shall share the expenses of the
operation and construction of the system on a pro rata basis.

 

vii.                                Blumenthal will have the right to retain his
remaining 10% membership interest in Applicant, any time after the Call Option
or the Put Option is exercised.  For a period of ten (10) years from the time
that either the Put Option or Call Option is exercised, Blumenthal shall have
the option to put his remaining ten percent (10%) membership interest to
Investor (“Remaining Interest Put”).  At any time after Blumenthal’s right to
exercise the Remaining Interest Put expires, Investor shall have the right to
purchase from Blumenthal his remaining 10% membership interest (the “Remaining
Interest Call”).  The Remaining Interest Put or Remaining Interest Call may be
exercised at a fair market value price (without application of any minority
discount), payable in cash or publicly traded stock of an affiliate of Investor
designated by Investor, to be determined by two (2) entities experienced in
valuing telecommunications companies.  If there is less than a ten percent (10%)
difference between the purchase price proposed by each of the two (2) valuation
firms, the valuation shall be the average of the two proposed purchase prices. 
If there is a greater than ten percent (10%) difference between the purchase
price proposed by each of the two (2) valuation firms, the valuation firm shall
select a third valuation firm, whose valuation shall be binding.

 

(f)                                    No later than January 13, 2004, Applicant
shall amend its FCC short form application in the MVDDS Auction to indicate (1)
that Investor has acquired a 49% interest in Applicant; (2)  that Applicant has
reached a bidding agreement with Investor; (3) that Applicant is changing its
designated entity  status so that it is no longer a “very small business” and no
longer seeking a bidding credit in the MVDDS auction and Appropriate disclosure
of Investor’s other FCC related interests will be made to the extent required
under FCC rules.

 

 

2.                                       Bidding.

 

(a)                                  Prior to the commencement of the MVDDS
Auction, the parties shall specify the markets in which Applicant will bid and a
do not exceed (“DNE”) limit for each license (based either on raw bid  price or
price per household calculation), as well as an aggregate limit of the amount
that Applicant may bid on all licenses.

 

(b)                                 Applicant will place bids consistent with
specification of markets and the DNE limits specified pursuant to Section 2(a),
except as provided in Section 2(d).

 

(c)                                  Once DNE limit is reached for any license,
or in the aggregate, it may be exceeded upon mutual agreement of Investor and
Applicant or unilateral decision by Investor, with no change to the other terms
of this Agreement.  If Investor does not wish to exceed DNE limit but Applicant
does, Applicant shall notify of Investor of its intent to continue participating

 

7

--------------------------------------------------------------------------------


 

in the auction and must immediately refund all money transmitted by Investor to
Applicant to date.  Parties otherwise absorb their own expenses in such event. 
In exchange for the return of funds provided to Applicant, Investor will divest
its 49% interest in Applicant.  Thereafter, Applicant will be responsible for
all future obligations to the FCC or otherwise. At that time, any other
obligations between the parties, whether under this Agreement or successor
agreements contemplated by this Agreement, shall be terminated.

 

(d)                                 Upon conclusion of the MVDDS Auction, when
required by FCC, Lender will make all additional payments to FCC either directly
or indirectly through Applicant.

 

 

3.                                       Services.

 

(a)                                  Investor or its designee shall have the
right to operate the licensed facilities, on an exclusive basis, for its own
use, and shall have sole authority to determine whether and what services will
be provided over the facilities.  Investor shall have the foregoing right for
duration of the license term, and shall be renewable at Investor’s option, upon
required notification to FCC.

 

(b)                                 Once facilities are constructed and stations
are operating, Investor will provide Applicant with a services fee equal to
fifty thousand dollars ($50,000) per annum.

 

(c)                                  Investor shall have the right to enter into
a sublease agreement with a third party.

 

(d)                                 Subject to any changes the FCC may make to
its rules:

 

i.                                          Applicant will maintain oversight of
the spectrum so as to ensure that Investor complies with applicable technical
and operational rules, and will retain the right to inspect Investor’s
operations and to terminate the lease in the event of material non-compliance by
Investor;

 

ii.                                       Applicant will retain responsibility
for meeting all applicable frequency coordination obligations and resolving
interference-related matters, and will be responsible for all interactions,
including filings, with the FCC associated with technical rules and use of the
spectrum;

 

iii.                                    Investor or its designee will be
directly responsible for compliance with non-technical or operational rules, and
any associated interactions with the FCC, applicable to the services it provides
over the spectrum, such as regulatory and funding obligations Investor incurs by
virtue of being an MVDDS operator.

 

 

4.                                       Definitive Agreements.  The parties
intend to negotiate and execute definitive agreements that embody the provisions
of Sections 1(e), 2, and 3; provided, however, that unless

 

8

--------------------------------------------------------------------------------


 

and until such agreements are entered into this letter shall be binding on the
parties and enforceable in accordance with its terms.

 

5.                                            Exclusive Dealing.  Until the
earlier of (i) the date that is 60 days from the date this Agreement is executed
or (ii) the date the MVDDS Auction is closed, neither Blumenthal nor Applicant
will (and will cause Blumenthal’s and Applicant’s affiliates not to), directly
or indirectly, through any representative or otherwise, solicit or entertain
offers from, negotiate with, or in any manner encourage, discuss, accept, or
consider any proposal of any other person relating to the licenses that are the
subject of the MVDDS Auction, in whole or in part.

 

6.                                            Indemnification.

 

(a)                                  In General.  The Rainbow Entity (as
specified in Section 6(b)) hereby agrees to indemnify and hold harmless
Blumenthal and its members and managers and their successors and assigns,
against and from any and all claims, liabilities, judgments, costs, demands,
causes of action and expenses (including, without limitation, reasonable
attorneys’ fees) arising from: (i) the modification of Applicant’s MVDDS
application, as specified above; (ii) any actions taken by Applicant after the
date of this Agreement; (iii) Investor’s use of the Licenses pursuant to
Section 3 of this Agreement; and (iv) any action or proceeding brought on
account of any event specified in (i), (ii) or (iii) of this paragraph;
provided, however, that the Rainbow Entity’s indemnification obligation shall
not apply to any claims, liabilities, judgments, costs, demands, causes of
action and expenses arising out of (y) actions that Blumenthal or Applicant took
prior to the date of this Agreement; or (z) any action that Blumenthal causes
Applicant to take at any time without the concurrence of Investor.  If any
action or proceeding is brought against Blumenthal by reason of such claim, upon
notice from Blumenthal, Investor shall defend the same at Investor’s expense.
Blumenthal shall give prompt written notice to the Investor of any claim against
Blumenthal which might give rise to a claim by it against the Investor hereto
based upon the indemnity provisions contained herein, stating the nature and
basis of the claim and the actual or estimated amount thereof.  If any third
party asserts a claim against Blumenthal hereto which, if true, would give rise
to a claim for indemnification hereunder, Blumenthal shall be entitled to be
indemnified against the costs and expenses of defending the claim, whether or
not the claimant ultimately prevails.

 

(b)                                 Rainbow Entity.  The Rainbow Entity
obligated to indemnify Blumenthal shall be Rainbow Media Holdings, Inc. (“RMH”);
provided, however, that if Cablevision Systems Corp. spins off to its
shareholders an entity that includes Rainbow DBS Holdings, Inc. (“Rainbow DBS”)
and American Movie Classic Company (“AMC”), then immediately prior to such
spinoff RMH shall be released from all of the indemnification obligations under
Section 6(a) and replaced by the such spun off entity.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Termination.  All obligations under this
Section 6(a) shall terminate on the earlier of (i) the date of consummation of
the Call Option or (ii) ten (10) days after the Put Option becomes exercisable.

 

(d)                                 Applicant’s operating agreement will provide
customary indemnification of its members for liabilities resulting from their
ownership of membership interests.

 

7.                                       Expenses.  Except as otherwise
provided, herein, each party shall be responsible for bearing its own respective
costs and expenses associated with consummating the transactions hereunder.

 

8.                                       Confidentiality.  The terms of this
Agreement are confidential and neither Blumenthal nor Applicant may share this
Agreement or its terms with any non-employee or non-director of Applicant or any
other party, except legal and business advisors.   Blumenthal shall keep all
information contained in this Agreement confidential.

 

9.                                       Miscellaneous

 

(a)                                  Entire Agreement.  This Agreement embodies
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supercedes all prior oral or written agreements
and understandings relating to the subject matter hereof.

 

(b)                                 Modifications and Amendments.  The terms and
provisions of this Agreement may be modified or amended only by written
agreement executed by the parties hereto.

 

(c)                                  Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

(d)                                 Governing Law/Jurisdiction.  This Agreement
and the rights and obligations of the parties hereunder shall be construed in
accordance with and governed by the law of the State of New York, without giving
effect to the conflict of law principles thereof.  Any legal action or
proceeding with respect to this Agreement shall be brought in the courts of
State of New York or of the federal district courts with jurisdiction in such
state.  By execution and delivery of this Agreement, each of the parties hereto
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Severability.  The parties intend this
Agreement to be enforced as written.  However, (i) if any portion or provision
of this Agreement shall to any extent be declared illegal or unenforceable by a
duly authorized court having jurisdiction, then the remainder of this Agreement,
or the application of such portion or provision in circumstances other than
those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion and provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law.

 

(f)                                    No Waiver of Rights, Powers and
Remedies.  No failure or delay by a party hereto in exercising any right, power
or remedy under this Agreement, and no course of dealing between the parties
hereto, shall operate as a waiver of any such right, power or remedy of the
party.  No single or partial exercise of any right, power or remedy under this
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.  The election of any remedy by a party hereto shall not
constitute a waiver of the right of such party to pursue other available
remedies.  No notice to or demand on a party not expressly required under this
Agreement shall entitle the party receiving such notice or demand to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the party giving such notice or demand to any other or
further action in any circumstances without such notice or demand.

 

(g)                                 Expenses Upon Breach.  Should any party
breach this Agreement, in addition to all other remedies available at law or in
equity, such party shall pay all of any other party’s costs and expenses
resulting therefrom and/or incurred in enforcing this Agreement, including
reasonable legal fees and expenses.

 

(h)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, and by different parties hereto on
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.

 

 

Very truly yours,

 

 

 

RAINBOW MVDDS COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

For purposes of Section 6 only:

 

 

 

RAINBOW MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Accepted and Approved as of
the date first written above:

 

 

 

DTV NORWICH, LLC

 

 

 

 

 

 

 

 

By: George S. Blumenthal on behalf of
George S. Blumenthal and Company, LLC, its
Managing Member

 

 

 

 

 

GEORGE BLUMENTHAL AND COMPANY, LLC

 

 

 

 

 

 

By:  George S. Blumenthal

 

Managing Member

 

 

12

--------------------------------------------------------------------------------
